Citation Nr: 1034339	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  05-05 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
bipolar disorder, type 2.  

2.  Entitlement to an effective date earlier than July 11, 2001, 
for the grant of service connection for bipolar disorder, type 2.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from April 1984 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted service 
connection for bipolar disorder, type 2 (previously adjustment 
disorder with mixed emotional features), evaluated as 30 percent, 
effective August 16, 1992.  

The Board remanded the instant case in December 2007 for further 
development.  By rating decision of January 2009, an effective 
date for service connection for bipolar disorder, type 2, 
(previously adjustment disorder with mixed emotional features) 
was granted defective July 11, 2001.  

The Veteran's representative previously appeared to argue, in 
essence, that there was clear and unmistakable error (CUE) in the 
April 2002 decision which determined that new and material 
evidence had not been received to reopen the claim of service 
connection for a bipolar disorder.  The representative noted that 
the October 1992 final RO decision did not deny a claim of 
service connection for a bipolar disorder, but that it denied a 
claim for an adjustment disorder.  The Veteran's representative 
cited Ephraim v. Brown, 82 F.3d 399 (Fed.Cir. 1996) for the 
premise that a new diagnosis presents a new claim not a claim to 
reopen.  He noted that on July 11, 2001, the Veteran filed a 
claim of service connection for a bipolar disorder.  He argues 
that it was therefore error for the April 2002 rating decision to 
adjudicate the claim of service connection for a bipolar disorder 
under the criteria for reopening final decisions.  The Board 
notes that there was no appeal of the April 2002 rating decision.  
Therefore, the decision is final and can only be disturbed based 
on a finding of CUE.  

Subsequent to the Board's 2007 remand, the RO, in a January 2009 
rating decision assigned an earlier effective date of 
July 11, 2001, the date of the claim in connection with the April 
2002 rating decision.  As a result of the grant of service 
connection for bipolar disorder, type 2, effective July 11, 2001, 
the claim for CUE in the April 2002 rating decision to reopen the 
claim for service connection, became moot.  Since there is no 
longer any potential benefit to flow from the claim of CUE in the 
April 2002 rating decision, there is no longer a need to remand 
that issue.  See Soyini v. Derwinski, 1 Vet.App. 540 (1991).  

The issue of an initial rating in excess of 30 percent for 
bipolar disorder, type 2 being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran filed a claim for a mental disorder in May 1992.  

2.  By rating decision of October 1992, service connection for a 
mental disorder was denied.  The mental disorder was diagnosed as 
a personality disorder, which is not a disability for 
compensation purposes.  

3.  Notice was provided of the denial of service connection for 
the mental disorder (adjustment disorder with mixed emotional 
features) in November 1992 and was not appealed.  

4.  The Veteran filed a claim for service connection for 
residuals, Lyme disease, to include organic mental syndrome.  

5.  By rating decision of March 1994, service connection for 
residual, Lyme disease, only demonstrating minimal 
hyperpigmentation of the face and the left deltoid, was granted, 
effective May 1992 and denied an the claim for any associated 
mental disorder.  

6.  Notice was provided of the grant of Lyme disease, with no 
mental disorder residuals in March 1994 and was not appealed.  

7.  The Veteran filed a claim for bipolar disorder with psychotic 
disorder in July 2001.  


CONCLUSION OF LAW

An effective date earlier than July 11, 2001, for the grant of 
service connection for bipolar disorder, type 2 is  not 
warranted. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.400(q)(2), 
20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board observes that the Veteran's claim of entitlement to an 
earlier effective date for the grant of service connection for 
bipolar disorder, type 2  is a downstream issue from the grant of 
the same.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no separate VCAA notice is required for 
such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  In addition, the Board observes that the Court 
recently held that "the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because the 
claim has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (the Court held that as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, "that where a claim 
has been substantiated after enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements").

In this case, the Veteran's claim of entitlement to service 
connection was granted and an effective date was assigned in the 
April 2004  RO rating decision on appeal.  As such, no additional 
38 U.S.C.A. § 5103(a) notice is required because the purpose that 
the notice is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

The Board also finds that the Veteran has been afforded adequate 
assistance in regard to the claim herein decided.  While VA has 
not obtained any records in connection with the Veteran's claim 
for an earlier effective date, this claim is based upon evidence 
already in the claims file.

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim on appeal and has been afforded ample 
opportunity to submit information and evidence.


Earlier Effective Date

The Veteran was granted service connection for bipolar disorder, 
type 2 (previously adjustment disorder with mixed emotional 
features), evaluated as 30 percent, effective July 11, 2001.  He 
maintains that he should be awarded service connection since 
separation from service because he had bipolar disorder, type 2, 
since that time.  

The assignment of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  These provide, in pertinent part, 
that an effective date of service connection will be the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  In cases involving new 
and material evidence, where the evidence is received after the 
final disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r), (q)(2).  

In this case, the Veteran filed a claim for service connection 
for an organic mental syndrome in May 1992.  By rating decision 
of August 1992, service connection for a mental disorder was 
deferred, pending a VA examination and additional service medical 
records.  

In September 1992, the Veteran was sent a letter, notifying him 
that he was being scheduled for a VA examination in connection 
with his claim.  A VA psychiatric examination, amongst others, 
was scheduled for later that month, and he failed to report.  

By rating decision of October 1992, service connection for a 
mental disorder was denied.  The mental disorder was diagnosed as 
a personality disorder which is not considered a disability for 
compensation purposes.  The Veteran was notified in a letter 
dated in November 1992, and he did not appeal the denial within 
one year of notice of the denial.  

In March 1993, the Veteran filed a claim for residuals of Lyme 
disease, to include a claimed residual of an organic mental 
syndrome.  By rating decision of March 1994, Lyme disease was 
granted and the RO denied any residuals consisting of a mental 
disorder stating that a VA examination showed no evidence of 
mental status changes or other residual disability except minimal 
hyperpigmentation of the face and on the left deltoid at the site 
of the tick bite.  A noncompensable rating was assigned related 
to a skin disability only.  He was notified in a letter of the 
same month, with the attached rating decision providing an 
explanation of the decision.  An appeal was not filed within one 
year of the notice of the denial.  

In July 2001, the Veteran filed a claim for service connection 
for bipolar claim with psychotic features.  By rating decision of 
April 2002, new and material evidence was not found to have been 
submitted to reopen the claim for service connection for bipolar 
disorder.  He was notified by a letter of the same month with the 
enclosed April 2002 rating decision for review.  In August 2002, 
the Veteran stated that he was unable to submit to a VA C and P 
examination as he was out of town and he again requested the 
reopening of his claim for bipolar disorder.  By rating decision 
of April 2004, service connection for bipolar disorder, type 2 
(previously adjustment disorder with mixed emotional features) 
was granted with an evaluation of 30 percent, effective 
August 16, 2002, the date of the claim.  The Veteran was notified 
of the decision by a letter of June 2004.   In a letter of 
July 2004, he filed a notice of disagreement to the effective 
date of the grant of service connection.  By rating decision of 
January 2009, an effective date of July 11, 2001 was granted for 
service connection of bipolar disorder, type 2 (previously 
adjustment disorder with mixed emotional features).  The decision 
was based upon a review of the claims folder which showed that 
the August 2002 claim was received within the appeal period of 
the denial of service connection for bipolar disorder, type 2, 
that was initially received July 11, 2001.  Therefore, the RO 
found that service connection for bipolar disorder, was effective 
July 11, 2001.  

The Veteran has claimed that service connection for his bipolar 
disorder, type 2 was warranted effective his release from 
service, or at the latest, July 11, 2001.  The RO has determined 
that July 11, 2001, is the effective date for the grant of 
service connection for bipolar disorder, type 2.  The Board 
agrees.  

The Veteran filed a claim for a mental disorder shortly after 
service discharge, which was denied by rating decision of 
October 1992.  He had one year from notification of the denial of 
service connection to initiate an appeal by filing a NOD with the 
decision, and after a SOC, a substantive appeal.  This was not 
done.  That claim then became final.  In March 1993, he then 
filed the claim as entitlement to service connection for 
residuals, Lyme disease to include an organic mental disorder 
residual disability.  By rating decision of March 1996, service 
connection was granted for residuals, Lyme disease, but only for 
minimal skin residuals, and the RO specifically denied any 
associated mental disorder, stating that the most recent VA 
examination showed no evidence of mental status changes.  The 
Veteran was provided notice, a copy of the rating decision 
indicating that no mental residuals of Lyme disease were shown, 
and again, he did not appeal the findings of no residuals, of a 
mental disorder associated with Lyme disease within one year of 
notice thereof.  That decision became final when an appeal was 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  
There are no formal or informal claims of service connection for 
a psychiatric disorder filed between the last final RO decision 
denying service connection for a psychiatric disability and the 
July 11, 2001 assigned effective date.  As such, the earliest 
date for the grant of service connection is July 11 2001, the 
date of the reopened claim of service connection for bipolar 
disorder.  

In short, the effective date for service connection based on a 
reopened claim cannot be the date of receipt of an original claim 
that was previously denied.  Waddell v. Brown, 5 Vet. App. 454, 
456 (1993); see also Flash v. Brown, 8 Vet. App. at 340.  Since 
both the initial claim for service connection for a mental 
disorder in May 1992, and the attempt to reopen the claim in 
March 1993 for residuals of Lyme disease to include organic 
mental syndrome, were both previously denied and were not 
appealed within the requisite period of time, they both became 
final and the date of the receipt of the new claim, July 11, 2001 
is the appropriate date for the effective date of service 
connection.  


ORDER

An effective date earlier than July 11, 2001 for the grant of 
service connection for bipolar disorder, type 2 (previously 
adjustment disorder with mixed emotional features), is denied


REMAND

The Veteran's claim for an initial rating in excess of 30 percent 
for bipolar disorder, type 2, warrants additional development.  
In the Board's December 2007 remand, the Veteran was scheduled 
for another VA examination to evaluate his service-connected 
bipolar disorder, type 2, in order to determine with specificity  
which of the Veteran's current psychiatric symptoms were due to 
his service-connected bipolar disorder and which were due to 
other non-service-connected disorders.  The examiner was asked to 
identify all of the Veteran's psychiatric symptoms and 
distinguish the symptoms caused by his service-connected bipolar 
disorder, type 2, from any other, non-service-connected 
psychiatric disorders.  The severity of the bipolar disorder 
should be discussed.  If the examiner finds it impossible to 
provide an opinion without resort to speculation, the examiner 
should so indicate.  A complete rationale for all opinions 
expressed must be provided.  

The Veteran underwent a VA psychiatric examination in 
November 2008.  During this examination, the examiner indicated 
that a review of the entire claims folder was made.  However, the 
examiner did not discuss symptomatology that was clearly found in 
psychiatric reports such as homicidal behavior/detrimental 
behavior exhibited by the Veteran when he threw boiling water on 
his girlfriend.  The examiner indicated that some of the 
Veteran's behavior was secondary to his drug use and some of his 
mood difficulties were due to his personality disorder.  However, 
the examiner stated that there was an overlapping of the 
Veteran's diagnosed bipolar disorder and cocaine abuse and that 
much of his personality features appear to account for his 
impairment in psychosocial functioning.  Unfortunately, the 
examiner did not relate whether the Veteran's service-connected 
psychiatric disorder superimposed his personality disorder, and 
if not, what symptoms or degree of his psychiatric symptoms are 
attributable to his service-connected bipolar disorder and what 
symptoms or degree of his psychiatric symptoms are attributable 
to his substance abuse and nonservice-connected personality 
disorder.  The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected disability 
and a service-connected disability in the absence of medical 
evidence which does so. Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  If an examination report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes. 38 C.F.R. § 4.2 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric 
examination by an appropriate VA examiner to 
determine the nature and current level of 
severity of bipolar disorder, type 2.  The 
claims file must be made available to and 
reviewed by the examiner.  The examiner 
should identify all of the Veteran's 
psychiatric symptoms and distinguish the 
symptoms caused by the Veteran's service-
connected bipolar disorder, type 2, from any 
other, non-service- connected psychiatric 
disorders.  The severity of the service-
connected bipolar disorder should be 
discussed.  The examiner should indicate the 
specific symptoms and the level/degree of 
symptomatology attributable to his service-
connected bipolar disorder, type 2, and that 
attributable to his cocaine abuse and/or 
personality disorder.  If the examiner finds 
it impossible to provide an opinion or 
address the above without resort to pure 
speculation, the examiner should so indicate.  
A complete rationale for all opinions 
expressed must be provided.

2.  Thereafter, readjudicate the 
Veteran's claim for an initial 
evaluation in excess of 30 percent for 
bipolar disorder, type 2, as well as any 
raised claim for a total rating based on 
individual unemployability.  If any 
benefit sought on appeal remains denied, 
provide the Veteran with an SSOC.  The SSOC 
should contain notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


